Exhibit 10.43

FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT
THIS FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”) made as of the _____ day of September, 2014, by and among AMERICAN
REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (“Borrower”), AMERICAN REALTY CAPITAL HEALTHCARE TRUST II,
INC., a Maryland corporation (“Guarantor”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), individually and as Agent for itself and the other Lenders from
time to time a party to the Credit Agreement (as hereinafter defined) (KeyBank,
in its capacity as Agent, is hereinafter referred to as “Agent”), and THE OTHER
“LENDERS” WHICH ARE SIGNATORIES HERETO (hereinafter referred to collectively as
the “Lenders”).
W I T N E S S E T H:
WHEREAS, Borrower, Agent and certain of the Lenders entered into that certain
Senior Secured Revolving Credit Agreement dated as of March 21, 2014 (the
“Credit Agreement”); and
WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and
WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantor of this
Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
1.Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.
2.    Modification of the Credit Agreement. Borrower, the Lenders and Agent do
hereby modify and amend the Credit Agreement as follows:
(a)    By inserting the following definitions in §1.1 of the Credit Agreement,
in the appropriate alphabetical order:
“Distribution Limit. See §8.7(a).”;
“Dividend Limit Waiver Period. See §8.7(a).”; and
“Increased Distributions Limit Period. See §8.7(a).”
(b)    By deleting in its entirety the first (1st) sentence of §8.7(a) of the
Credit Agreement and inserting in lieu thereof the following new sentence:
“(a)    The Borrower shall not pay any Distribution to the partners, members or
other owners of the Borrower, and REIT shall not pay any Distribution to

1



--------------------------------------------------------------------------------



its partners, members or other owners of REIT, to the extent that the aggregate
amount of such Distributions paid in any fiscal quarter, when added to the
aggregate amount of all other Distributions paid in the same fiscal quarter and
the preceding three (3) fiscal quarters, exceeds ninety-five percent (95%) of
such Person’s Modified FFO for such period (the “Distribution Limit”) (provided
that (X) during the time period commencing on April 1, 2014 and ending on
September 30, 2014 (the “Dividend Limit Waiver Period”), Borrower or REIT may
make Distributions in excess of the Distribution Limit so long as all
Distributions made by Borrower or REIT during the Dividend Limit Waiver Period
consist solely of cash dividends at such Person’s normal rate consistent with
past practice paid on account of Equity Interests of REIT or its Subsidiaries
which are then outstanding, (Y) during the time period commencing on October 1,
2014 and ending on March 31, 2015 (the “Increased Distributions Limit Period”),
the Distribution Limit shall be increased to one hundred twenty-five percent
(125%) of such Person’s Modified FFO and any Distributions paid by Borrower or
REIT to their respective partners, members or other owners before the Increased
Distributions Limit Period shall not be considered in the calculation of the
limitations contained in this §8.7(a)(Y), it being agreed that during the
Increased Distributions Limit Period, the aggregate amount of such permitted
Distributions shall be determined by using only the quarters elapsed from
October 1, 2014 and annualizing such amount in a manner reasonably acceptable to
Agent, and (Z) upon the expiration of the Increased Distributions Limit Period,
the Distribution Limit shall return to ninety-five percent (95%) of such
Person’s Modified FFO and any Distributions paid by Borrower or REIT to their
respective partners, members or other owners during the Dividend Limit Waiver
Period or the Increased Distributions Limit Period shall not be considered in
the calculation of the limitations contained in this §8.7(a) for the period
commencing April 1, 2015 and continuing thereafter, it being agreed that until
three (3) fiscal quarters following April 1, 2015 have occurred, the aggregate
amount of such permitted Distributions shall be determined by using the quarters
elapsed from April 1, 2015 and annualizing such amount in a manner reasonably
acceptable to Agent); provided that the limitations contained in this §8.7(a)
shall not preclude the Borrower or REIT from making Distributions in an amount
equal to the minimum distributions required under the Code to maintain the REIT
Status of REIT, as evidenced by a certification of the principal financial
officer or accounting officer of REIT containing calculations in detail
reasonably satisfactory in form and substance to the Agent.”
3.    References to Credit Agreement. All references in the Loan Documents to
the Credit Agreement shall be deemed a reference to the Credit Agreement as
modified and amended herein.
4.    Consent and Acknowledgment of Borrower and Guarantor. By execution of this
Amendment, the Guarantor hereby expressly consents to the modifications and
amendments relating to the Credit Agreement as set forth herein, and Borrower
and Guarantor hereby acknowledge, represent and agree that (a) the Credit
Agreement, as modified and amended herein, and the other

2



--------------------------------------------------------------------------------



Loan Documents remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantor, as applicable, enforceable
against such Persons in accordance with their respective terms, (b) that the
Guaranty extends to and applies to the Credit Agreement as modified and amended
herein, and (c) that the execution and delivery of this Amendment does not
constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Borrower’s or the Guarantor’s obligations under the Loan
Documents.
5.    Representations and Warranties. Borrower and Guarantor represent and
warrant to Agent and the Lenders as follows:
(a)    Authorization. The execution, delivery and performance of this Amendment
and the transactions contemplated hereby (i) are within the authority of
Borrower and Guarantor, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and Guarantor, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which Borrower or Guarantor is subject or any
judgment, order, writ, injunction, license or permit applicable to Borrower or
Guarantor, (iv) do not and will not conflict with or constitute a default
(whether with the passage of time or the giving of notice, or both) under any
provision of the partnership agreement, articles of incorporation or other
charter documents or bylaws of, or any agreement or other instrument binding
upon, Borrower or Guarantor or any of their respective properties, (v) do not
and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of Borrower or Guarantor
and (vi) do not require the approval or consent of any Person other than those
already obtained and delivered to the Agent.
(b)    Enforceability. This Amendment is the valid and legally binding
obligations of Borrower and Guarantor enforceable in accordance with the
respective terms and provisions hereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and the effect of
general principles of equity.
(c)    Governmental Approvals. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of, or any filing or registration with, or the giving of any notice
to, any court, department, board, governmental agency or authority other than
those already obtained, and filings after the date hereof of disclosures with
the SEC, or as may be required hereafter with respect to tenant improvements,
repairs or other work with respect to any Real Estate.
(d)    Reaffirmation of Representations and Warranties. Each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantor or any of their respective Subsidiaries contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement is true and correct in
all material respects as of the date hereof, with the same effect as if made at
and as of the date hereof, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that, with respect to any representation or warranty which by its terms is made
as of a specified date, such representation or warranty is reaffirmed hereby
only as of such specified date). To the extent that any of the representations
and warranties contained in the Credit Agreement, any other Loan Document or in
any document or instrument

3



--------------------------------------------------------------------------------



delivered pursuant to or in connection with the Credit Agreement is qualified by
“Material Adverse Effect” or any other materiality qualifier, then the qualifier
“in all material respects” contained in this Paragraph 5(d) shall not apply with
respect to any such representations and warranties.
6.    No Default. By execution hereof, the Borrower and the Guarantor certify
that, immediately after giving effect to this Amendment, there exists no Default
or Event of Default as of the date of this Amendment.
7.    Waiver of Claims. Borrower and Guarantor acknowledge, represent and agree
that none of such Persons has any defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever arising on or before the date
hereof with respect to the Loan Documents, the administration or funding of the
Loan or the Letters of Credit or with respect to any acts or omissions of Agent
or any Lender, or any past or present officers, agents or employees of Agent or
any Lender pursuant to or relating to the Loan Documents, and each of such
Persons does hereby expressly waive, release and relinquish any and all such
defenses, setoffs, claims, counterclaims and causes of action arising on or
before the date hereof, if any.
8.    Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Credit
Agreement as modified and amended herein. Nothing in this Amendment or any other
document delivered in connection herewith shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower and Guarantor under
the Loan Documents.
9.    Effective Date. This Amendment shall be deemed effective and in full force
and effect as of the date hereof upon (a) the execution and delivery of this
Amendment by Borrower, Guarantor, Agent and the Majority Lenders, and (b)
evidence that the Borrower shall have paid all fees due and payable with respect
to this Amendment. The Borrower shall pay the reasonable fees and expenses of
Agent in connection with this Amendment in accordance with Section 15 of the
Credit Agreement.
10.    Amendment as Loan Document. This Amendment shall constitute a Loan
Document.
11.    Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
12.    MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.
[Signatures Begin On Next Page]



4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
BORROWER:
AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership
By: AMERICAN REALTY CAPITAL HEALTHCARE TRUST II, INC., a Maryland corporation,
its general partner
By: /s/ Edward M. Weil     
Name: Edward M. Weil
Title: President


REIT:


AMERICAN REALTY CAPITAL HEALTHCARE TRUST II, INC., a Maryland corporation


By: /s/ Edward M. Weil                 
Name: Edward M. Weil
Title: President


[Signatures Continue on Following Page]





















KeyBank/American Realty Capital Healthcare Trust II Operating Partnership, L.P.
– Signature Page to First Amendment to Senior Secured Revolving Credit Agreement

--------------------------------------------------------------------------------



LENDERS:


KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as the Agent
By: /s/ Wayne D. Horvath    
Name: Wayne D. Horvath
Title: Senior Vice President


REGIONS BANK
By: /s/ David Blevins    
Name: David Blevins
Title: Vice President


JPMORGAN CHASE BANK, N.A.
By: /s/ Rita Lai    
Name: Rita Lai
Title: Authorized Signer




CAPITAL ONE, NATIONAL ASSOCIATION
By: /s/ Daniel Moore    
Name: Daniel Moore
Title: Authorized Signatory







KeyBank/American Realty Capital Healthcare Trust II Operating Partnership, L.P.
– Signature Page to First Amendment to Senior Secured Revolving Credit Agreement